Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 03/22/2022. As directed by the amendment: no claims have been amended, no claims have been withdrawn, claims 3-4, 7-11, 20, and 28 have been cancelled, and no new claims have been added.  Thus, claims 1-2, 5-6, 12-19, and 21-27, and 29 are presently under consideration in this application.

Double Patenting
The nonstatutory double patenting rejections from previous Office Action have been withdrawn due to applicant’s amendments to the independent claims 1 and 22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 12, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Row et al (US 20100147299 A1).
Regarding claim 1, Row discloses a humidifier 51 (fig. 5a) comprising: a heater 42, 57, 72 (figs. 5a, 16) for heating a liquid (W, i.e. water) in a reservoir 50 (figs. 5a, 16)    that is part of or is received by the humidifier 51 (fig. 5a); wherein the heater 42, 57, 72 (figs. 5a, 16) comprises an electrically conductive plastic (ECP) material 44 (fig. 5a, i.e. the electrically conductive ink) and a thermoconductive layer 42, 57, 72 (fig. 16) that is non-electrically conductive at least partially covering the ECP material (¶ 0072), wherein the thermoconductive layer 42, 57, 72 (fig. 16) is disposed between the electrically conductive plastic (ECP) material 44 (fig. 5a, i.e. the electrically conductive ink) and the liquid (W, i.e. water), wherein the thermoconductive layer 42, 57, 72 (fig. 16) comprises visually pronounced features 57a (fig. 16, i.e. called mound(s), or "volcano(es)) which are observable to the unaided eye that form or function as a heat sink to improve a contact area between the thermoconductive layer 42, 57, 72 (fig. 16) and the liquid (W, i.e. water), wherein the thermoconductive layer 42, 57, 72 (fig. 16) is uncovered within the reservoir 50 (fig. 16) (¶ 0072, 0077, 0095, 0096).
With respect to claim 5, Row et al discloses the limitations of the claimed invention as set forth above of which Row further discloses said reservoir 50 (figs. 5a, 16), and wherein the heater 42, 57, 72 (figs. 5a, 16) is located in or forms part of the reservoir (see figures 5, 16).
With respect to claim 6, Row et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the heater 42, 57, 72 (figs. 5a, 16) forms part of a wall or base of the reservoir 50 (figs. 5a, 16).
With respect to claim 12, Row et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the visually pronounced features comprise one or more of thermoconductive fins, ridges 57 (figs. 14-15, i.e. i.e. called an overmold material); 57a (fig.16, i.e. called mound(s), or volcano(es)), ribs, depressions, channels and fenestrations (¶ 0095-0096).
With respect to claim 18, Row et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the thermoconductive layer 42, 57, 72 (fig. 16) is overmoulded to the ECP material 44 (fig. 5a, i.e. the electrically conductive ink).
With respect to claim 21, Row et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the thermoconductive layer 42, 57, 72 (fig. 16) is a separate component (i.e. can be replaced with different material) joined to the ECP material 44 (fig. 5a, i.e. the electrically conductive ink) (¶ 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Bayer et al (US 20150030317 A1).
Regarding claims 2, 13, and 19, Row et al discloses all the limitations of the claimed invention as set forth above of which Row further discloses the heater (72) is located in or forms part of a wall or base (not labeled, i.e. the base of the tub) of the reservoir (50), except for (claim 2) wherein the humidifier comprises a chamber to receive said reservoir in use; (claim 13) wherein the heater comprises a biocompatible layer covering the thermoconductive layer; and (claim 19) wherein the thermoconductive layer is biocompatible or hydrophilic or biocompatible and hydrophilic.
However, Bayer et al teaches wherein the humidifier comprises a chamber (4, i.e. a container) to receive said reservoir (i.e. a tub); wherein the heater comprises a biocompatible layer covering the thermoconductive layer (abstract; ¶ 0010, 0040); wherein the thermoconductive layer is biocompatible or hydrophilic or biocompatible and hydrophilic (¶ 0021, 0040). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Row’s reference, to include such chamber and biocompatible materials as set forth above, as suggested and taught by Bayer, for the purpose of providing for effective heat transport from the heating element to the supply of liquid (¶ 0005).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Bayer et al (US 20150030317 A1) as applied to claim 13 above, and further in view of Lieberman (US 20130272338 A1).
Regarding claim 14, Row et al in view of Bayer et al discloses all the limitations of the claimed invention as set forth above, except for wherein the biocompatible layer is biocompatible and hydrophilic.
However, Lieberman teaches wherein the biocompatible layer (i.e. a thin coating of gold or other heat conducting material) is biocompatible and hydrophilic 128 (fig. 6). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material layer as set forth above, as suggested and taught by Lieberman, for the purpose of promoting high-speed mixing of very small liquid samples, thus producing more accurate measurements over prior art methods and devices (¶ 0014).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Bayer et al (US 20150030317 A1) as applied to claim 13 above, and further in view of Tang et al (US 20140131904 A1).
Regarding claim 15, Row et al in view of Bayer et al discloses all the limitations of the claimed invention as set forth above, except for wherein the biocompatible layer is overmoulded to the thermoconductive layer.
However, Tang et al teaches wherein the biocompatible layer 469, 569 (figs. (11, 12, i.e. protective coating/layering) is overmoulded 861 (fig. 12-2) to the thermoconductive layer 570 (fig. 12-2, i.e. a hot plate) (¶ 0083, 0087). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such biocompatible layer as set forth above, as suggested and taught by Tang, for the purpose of allowing heat transfer between the heating element and the hot plate (¶ 0008).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of Lieberman (US 20130272338 A1).
Regarding claims 16-17, Row et al discloses all the limitations of the claimed invention as set forth above, except for (claim 16) wherein the heater comprises a hydrophilic layer covering the thermoconductive layer; and (claim 17) wherein the hydrophilic layer is over-moulded to the thermoconductive layer.
However, Lieberman teaches wherein the heater 600 (fig. 6 i.e. a heat conductor) comprises a hydrophilic layer 128 (fig. 6) covering the thermoconductive layer; and wherein the hydrophilic layer 128 (fig. 6) is over-moulded to the thermoconductive layer (¶ 0022, 0047, 0063).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Row’s reference, to include such material layer as set forth above, as suggested and taught by Lieberman, for the purpose of promoting high-speed mixing of very small liquid samples, thus producing more accurate measurements over prior art methods and devices (¶ 0014).

Claims 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of HSIAO et al (US 20150059748 A1).
Regarding claim 22, Row et al in view of McAuley et al discloses all the limitations of the claimed invention as set forth in claim 1 (similar features) above including of which Row further discloses the heater (72) is located in or forms part of a wall or base (not labeled, i.e. the base of the tub) of the reservoir (50), except for wherein the electrically conductive plastic (ECP) material forms a heater plate.
However, HSIAO et al teaches wherein the electrically conductive plastic (ECP) material forms a heater plate 126 (fig. 7, i.e. the bottom plate) (¶ 0021-0022). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Row’s reference, to include such conductive material as set forth above, as suggested and taught by HSIAO, for the purpose of transferring heat into the water in the chamber (¶ 0022).
With respect to claims 25-26, Row et al in view of HSIAO et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the macrostructures comprise one or more fins, ridges 57 (fig. 14-15, i.e. i.e. called an overmold material); 57a (figs.16-17, i.e. called mound(s), or volcano(es)), ribs, depressions, channels, or fenestrations; and wherein the macrostructures 57 (fig. 14-15, i.e. i.e. called an overmold material); 57a (figs.16-17, i.e. called mound(s), or volcano(es)) are observable to the unaided eye (¶0095-0096).
With respect to claim 27, Row et al in view of HSIAO et al discloses the limitations of the claimed invention as set forth above of which Row further discloses wherein the thermoconductive layer 42 (fig. 5a, i.e. the film with electrical insulation properties) is overmoulded to the ECP material 44 (fig. 5a, i.e. the electrically conductive ink).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of HSIAO et al (US 20150059748 A1) as applied to claim 22 above, and further in view of Bayer et al (US 20150030317 A1).
Regarding claims 23-24, Row et al in view of HSIAO et al discloses all the limitations of the claimed invention as set forth above, except for wherein the thermoconductive layer is biocompatible and hydrophilic.
However, Bayer et al teaches wherein the thermoconductive layer is biocompatible and hydrophilic (¶ 0021, 0040). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such biocompatible and composition of materials as set forth above, as suggested and taught by Bayer, for the purpose of providing for effective heat transport from the heating element to the supply of liquid (¶ 0005).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Row et al (US 20100147299 A1) in view of HSIAO et al (US 20150059748 A1).
Regarding claim 29, Row et al in view of discloses all the limitations of the claimed invention as set forth above, except for wherein the electrically conductive plastic (ECP) material forms a heater plate.
However, HSIAO et al teaches wherein the electrically conductive plastic (ECP) material forms a heater plate 126 (fig. 7, i.e. the bottom plate) (¶ 0021-0022). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Row’s reference, to include such conductive material as set forth above, as suggested and taught by HSIAO, for the purpose of transferring heat into the water in the chamber (¶ 0022).

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to McAuley’s reference. They are moot because the reference is no longer applied. 

Similarly, Applicant also states the same reasons/arguments as set forth above for the rest of the claims.
Examiner’s response is also the same as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KET D DANG/Examiner, Art Unit 3761             
                                                                                                                                                                                           
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761